         Case 1:10-cv-01689-RCL Document 69 Filed 03/28/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

RICK HARRISON, JOHN BUCKLEY III,             )
MARGARET LOPEZ, ANDY LOPEZ,                  )
KEITH LORENSEN, LISA LORENSEN,               )       Civil Action No.: 1:10-cv-01689-RCL
EDWARD LOVE, ROBERT                          )
MCTUREOUS, DAVID MORALES,                    )
GINA MORRIS, MARTIN SONGER, JR.,             )
SHELLY SONGER, JEREMY STEWART,               )
KESHA STIDHAM, AARON TONEY,                  )
ERIC WILLIAMS, AND                           )
CARL WINGATE,                                )
                                             )
                      Plaintiffs,            )
                                             )
v.                                           )
                                             )
REPUBLIC OF SUDAN,                           )
                                             )
                      Defendant.             )
____________________________________)
                                             )
TRACEY SMITH, as Personal                    )
Representative of the Estate of Rubin Smith, )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )
                                             )
REPUBLIC OF SUDAN,                           )
                                             )
                      Defendant.             )
____________________________________)

        PLAINTIFFS’ MOTION FOR LEAVE TO RE-SERVE COMPLAINT ON
                     DEFENDANT REPUBLIC OF SUDAN

       Plaintiffs, by undersigned counsel, hereby file this motion for leave to re-serve their

complaint on the Defendant, Republic of Sudan, pursuant to the opinion of the Supreme Court of

the United States, in Harrison v. Sudan, Appeal No. 16-1094. In support, Plaintiffs state:




                                                 1
            Case 1:10-cv-01689-RCL Document 69 Filed 03/28/19 Page 2 of 4



       1.       On October 11, 2010, the Plaintiffs filed their Amended Complaint against the

Defendant Republic of Sudan and with the assistance of the Clerk caused it to be served upon the

Defendant along with the summons and notice of suit to the Defendant’s Minister of Foreign

Affairs via certified mail to its embassy located in Washington, D.C. See Dkt. Nos. 8, 10-11.

       2.       On March 30, 2012, the Court issued a Memorandum Opinion and Judgment

finding that Defendant Republic of Sudan provided material support and resources to Al Queda

leading to the murders of 17 American servicemen and women serving on the U.S.S. Cole on

October 12, 2000, and entered a judgment against the Defendant under 28 U.S.C. s. 1605A. See

Dkt. Nos. 40 and 41.

       3.       In January 2014, Sudan appeared for the first time in a post-judgment collection

action filed by the Plaintiffs in the Southern District of New York, Case No. 1:13-cv-03127. See

Case No. 1:13-cv-03127, Dkt. Nos. 32 and 33.

       4.       In that case, Sudan filed a notice of appeal from certain turnover orders that had

been entered in the Plaintiffs’ favor. See Case No. 1:13-cv-03127, Dkt. No. 36.

       5.       In its brief to the Second Circuit Court of Appeals, Sudan argued that this Court

lacked subject matter jurisdiction to enter the Plaintiffs’ judgment because the Amended

Complaint was not served on the Sudanese Ministry of Foreign Affairs located in Khartoum,

Sudan. See Appeal No. 14-121, Dkt No. 31.

       6.       In 2016, the Second Circuit rejected Sudan’s arguments on direct appeal and

rehearing, affirming the district court’s turnover orders. See Appeal No. 14-121, Dkt Nos. 80-1,

145 and 146.

       7.       In March 2017, Sudan filed a petition for writ of certiorari to the Supreme Court of

the United States, which was granted by the Court. See Docket for Appeal No. 16-1094, attached



                                                 2
            Case 1:10-cv-01689-RCL Document 69 Filed 03/28/19 Page 3 of 4



hereto as Exhibit “A”.

       8.        After briefing and argument, on March 26, 2019, the Supreme Court issued its

opinion reversing the Second Circuit’s judgment and remanding the case for further proceedings.

See Opinion of the Supreme Court of the United States, Appeal No. 16-1094 (“Opinion”), attached

hereto as Exhibit “B”.

       9.        The Supreme Court found that for service to be proper under 28 U.S.C. §

1608(a)(3), the service packet must be mailed to the ministry of foreign affairs located in the

foreign state. See Opinion at p. 17.

       10.       As such, it held that the Plaintiffs’ service on the Minister of Foreign Affairs using

the address of the Sudanese embassy in this district was improper and void. Id.

       11.       Further, the Supreme Court held that the case may continue and that the Plaintiffs

may re-serve Sudan with their complaint, under 28 U.S.C. § 1608(a)(3) or, if necessary, §

1608(a)(4). Id.

       12.       While it is not anticipated that this Court will receive a mandate from the Supreme

Court because the appeal was not taken from any order of this Court, obviously its opinion must

be respected by the Plaintiffs in this Court.

       13.       Accordingly, the Plaintiffs respectfully request the Court vacate the Judgment and

allow Plaintiffs to re-serve Sudan with the complaint in this case, pursuant to the Supreme Court’s

direction. Id.




                                                   3
          Case 1:10-cv-01689-RCL Document 69 Filed 03/28/19 Page 4 of 4



                                                  Respectfully submitted,

                                                   /s/ Nelson M. Jones, III
HALL, LAMB, HALL& LETO, P.A.                      LAW FIRM OF NELSON M. JONES, III
Andrew C. Hall, FL Bar # 111480*                  Nelson M. Jones, III, D.C. Bar # 320266
Roarke Maxwell, FL Bar # 44591*                   440 Louisiana St., Ste. 1575
2665 South Bayshore Drive, PH1                    Houston, Texas 77002
Miami, Florida 33133                              Tel: (713) 236-8736
Tel: (305) 374-5030                               Fax: (713) 236-8990
Fax: (305) 374-5033                               njoneslawfirm@aol.com
andyhall@hlhlawfirm.com
rmaxwell@hlhlawfirm.com
                                                  Attorneys for Plaintiffs
                                                  (*admitted pro hac vice)

                              CERTIFICATE OF SERVICE

       We hereby certify that a true and correct copy of the foregoing has been served via ECF

on all counsel of record.

                                                         /s/ Nelson M. Jones, III
                                                         Nelson M. Jones, III




                                              4
